OFFICE   OF THE Al-fORNEY     GENERAL   OF I’EXAS
                             AUS’IXN




stat4 Boar6of Education
Alas
   tin, TbxaI

DearSAr:
 .
     .
State    Board of Bducotion,    page #2




               *Seation 3. 3 Q ?+lYa ‘manner and condition   of
        seleatin6,    purc&asin~ and distrituting  the text-
        book8 authorized    by this Act shall be the same as
        nor provided with respect to free text books gan-
        orally   b,; Title 49, Chapter 16 ai the 1926 Revised
        Civil Statutes of the State of Texas, as amenAd
        to the effective    date of tale Act.
             You mawait the followiX&     inqtliriee   8
             ‘1.   Doee the State Roard cl' Education have the
                   legal authority to adopt tva textbooks on
                   Spanish for eaci of gradea 6,7 and a?
             “2.   Should you answer ,the foregoing   question. in
                   the affirmative,   then ;lease  advise If triera
                   ir.e.ny 1:mI.t upon the number dtextbooks    ?n
                   Spanish the State Board of Education maj
                   adopt for eaah of grades 3,4,6,6,7    and Z?s

               The only limitations   placed by Chapter 93, su3ra,
        upon the Boord~s authority     to adopt Elementary Spanish text-
        books above the seaond grade ares First,         that they s-hall be
        for the teething oi Spanish In those grades above the second
        grade of the several Independent or common school distriots
        as may be dseignated by the Board of’ Trustees;        and seoond,
        that the manner and condition      of selecting,    purchasing and
        disLributing     suoh books shall be t;e same as provided with
        reapsct to free textbooks generally       by Title 49, C :. 16 of
        the 1925 Revised Civil Statutea of Texas as amended to the
        etfeotive    date of Chapter 96.

               Bxamination of the statutes embraced in Title 4t, dis-
        closes no limitation   which would prohibit  tile Board from con-
        tracting   for an advanced textbook in Spanish and an elementary
        book in Spanish for the same grade to be wed at the 30.213 time
lelatum,   provider foa’ We eelootion    end tioption b-y the Steto
Boone     Eduorrtlolr of a unsi    a)rbtm OS taxtbook8 for tia
            gzader OS              8ahool ryetetu in the aubjsate
andbr i!za 8 of otv&y wmted tlmrein,      Article  2843 does not
authorl80 adoption OS a UaLTow rfstem of textbooks in 3penieh
fo rth ollmeen8arygradoasbut provideroaXy 8hat "nothing in
thin A.088hall W soxmtwwd to nvud      the teachiq of a + +
8purirb 0 0 * in any of the pubb 0 satilb"

           In
            the 4rlaotiaent or chapter 98, supPa# tba 47th I&g-
isletwe  did not    omrfbe   e unliom    rprt4.m OS taxtLookE in
Spen.iahfor the e@mfr2o@adee         ebors the oecond pede,     but
dizvetad the sfi80 Board      raleot =d jmurches~ taxtbooke 502‘
inatruation    ip Spaaieh la +wh of there &rados,. or aactions       of
$redes ea mQht be &a&mated b the local Board6 +f Truetees
of cawnon and Indepandmt Sahoo 9 Martriota.          Sin44 tt fa with-
La the direz-etion    of the looel boards to de&pets       tha), Lw
struoticQ   &al& ba doaa LILa&!. prr-haa ‘m2mssn the third end
4Agtfa pa08,       UndoP SeottlorI 1 ai #e;rter   93, sug-ya, it follous
 that under seation 3 of &he Aat the St&a 3oerd of Z&cation             is
 empowwed to mleot rtitabb tsrtbooke for in&motion              oi Spanieh
 in those gredce. But the local sohool board may Petetine             under
 t&e authority    of Seo8lsn 1 of the Aot that Lnstructlon       in spenieh
 shall be @v%n ln its gerticular       district   in g~adea air, seven
 end efgh8.     ObpIwLy,    e bs&.nnor’s   textbook in Spa~ieh deeIgmd
for we     in   #a   thtrd   grads   n&&t   not be m.dtaSle   a8 e b&nmr~   II
textbook    for the alxth grade loveL or vioe         veraal and further,  a
textbook    d,ealgned for, inetruotion of sixth       &reds puplle who pro-




          Slnoe the Act Mder ooneideretlon     napomrs the 1oc~Z
boards oi trurtaoe   to dotaWns    ths grede plewment OS instma-
tion tn spullsh in the elms&xwy      md&-above     the awond, and
einae the dre&sJlatura ha8 not euthorizsd   oc praacribed   e uniform
sgstagl of tartbdsa   therefor , the Jtata aoerd of Zducatian   hes
authority  under Zeotion 2 of tile Aot to aeleot,   pza:wsa   end
                                                       -.